         Case: 3:20-cv-00449-slc Document #: 9 Filed: 06/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

Matthew L. Archer,                                 )
                                                   )
                            Plaintiff,             )
                                                   )
         vs.                                       )           Case No. 3:20-cv-449-slc
                                                   )
Wisconsin Central Ltd., a Delaware                 )          ORDER ADOPTING
corporation, d/b/a Canadian National               )       DEFENDANT WISCONSIN
Railway Company, a foreign                         )      CENTRAL LTD.'S ADMISSION
corporation,                                       )            OF LIABILITY
                                                   )
                            Defendant.             )




         Based on the Defendant Wisconsin Central Ltd.' s Admission of Liability, filed

June 9, 2020 [Doc. 6], the Court hereby adopts ORDERS that:

         1) Defendant Wisconsin Central Ltd., incorrectly sued as Wisconsin Central Ltd.

               dlb/a Canadian National Railway Company, has admitted liability for the June

               16, 2018 rear-end train collision at issue in this case.

         2) Defendant contests the nature and extent of the injuries and damages Plaintiff

               alleges he sustained as a result of the June 16, 2018 rear-end train collision and

               these issues remain for a jury trial.



Dated:     fo- "LC.- "L.u
                                                       '~
                                                United States District CGart Judge
                                                                 Mtt,6-1 .JTPA-(£
